Citation Nr: 1455921	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In May 2014, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Following the hearing the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Competent evidence indicates a hearing loss disability is related to in-service noise exposure. 

2.  Competent evidence links the Veteran's tinnitus to hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for hearing loss and tinnitus, asserting that his hearing loss and tinnitus are the result of noise exposure from firearms and explosions during service, without use of hearing protection.  He testified during his hearing that he noticed diminished hearing acuity and ringing   in his ears during service and immediately after service.  

In this case, the current medical evidence shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, on VA examination in December 2010 audiometric testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the left ear were 15, 15, 35, 45, and 55, and 15, 15, 30, 40, and 50 in the right ear.  With regards to tinnitus, the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for hearing loss and tinnitus, current disabilities,  has been met.  

The Veteran's DD Form 214 shows that he served as an engineer/equipment repairman in service, which is consistent with military noise exposure.  Additionally, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.

The remaining element is a causal relationship between the present tinnitus and bilateral hearing loss disability and the noise exposure in service, the so-called "nexus" requirement.
	
The service treatment records do not show any complaints, treatment, or diagnosis of hearing loss or tinnitus during service.

On VA examination in December 2010, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure because a review of the medical evidence in the claims file, to include the service treatment records, failed to show any documentation of hearing loss or complaints of hearing loss during active military service or at the time of military separation in June 1967.  The examiner further noted no history of chronicity or continuity of care regarding hearing loss over the four plus decades since military separation.  The examiner concluded that she was unable to locate any medical evidence to support the conclusion that the hearing loss was attributable to active military service.  The examiner further opined that tinnitus, which reportedly had onset       in 1976, was as likely as not a symptom associated with his hearing loss.

In May 2014, the Veteran submitted a medical statement from his treating certified family nurse practitioner (FNP-C), who reported that following a review of the Veteran's medical treatment records for hearing loss and tinnitus, it was her opinion that the Veteran's hearing loss and tinnitus were at least as likely as not caused by military noise exposure from firearms and explosions.  

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014).  When there is an approximate balance of positive and negative evidence regarding a material issue,  the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2014).

In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Moreover, the December 2010 VA examiner conceded the Veteran's tinnitus is related to his hearing loss and the private nurse practitioner opined that the Veteran's tinnitus is related to service.  Accordingly, resolving all reasonable doubt in his favor, service connection is additionally warranted for the Veteran's tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


